                                    IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF MARYLAND

Albert et al.                                                            *
      Plaintiff,
                                                                         *
      v.                                                                             Case No. 8:20-cv-01936-PWG
                                                                         *
Global Tel*Link Corp., et al.
      Defendant.                                                         *

                                        MOTION FOR ADMISSION PRO HAC VICE

          Jonathan Gleklen , am a member in good standing of the bar of this
            I,

Court. I am moving the admission of Charles Scott Lent

to appear pro hac vice in this case as counsel for Global Tel*Link Corp.                                                        .


            We certify that:

            1. The proposed admittee is not a member of the Maryland bar and does not maintain
               any law office in Maryland

            2. The proposed admittee is a member in good standing of the bars of the following
               State Courts and/or United States Courts:

                      State Court & Date of Admission                               U.S. Court & Date of Admission
                 New York Supreme Court - 2/1/1999                              S.D.N.Y. - 4/24/2012; E.D.N.Y. - 6/4/2012
                 App. Div - NY Supreme Court - 1st Judicial Dept. - 2/27/2001   D.N.J., pro hac - 10/5/2017
                                                                                U.S. Court of Appeals, 9th Cir. - 12/3/2015
                                                                                U.S. Court of Appeals, 2nd Cir. - 2/3/2016


            3. During the twelve months immediately preceding this motion, the proposed admittee
                                                            0
               has been admitted pro hac vice in this Court _______ time(s).

            4. The proposed admittee has never been disbarred, suspended, or denied admission to
               practice law in any jurisdiction. (NOTE: If the proposed admittee has been
               disbarred, suspended, or denied admission to practice law in any jurisdiction, then
               he/she must submit a statement fully explaining all relevant facts.)

            5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of Professional
               Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
               Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
               understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHVMotion (12/2018)                                                                                                     Page 1 of 2
            6. The proposed admittee understands admission pro hac vice is for this case only and
               does not constitute formal admission to the bar of this Court.

            7. Either the undersigned movant or _________________________________________,
               is also a member of the bar of this Court in good standing, and will serve as co-
               counsel in these proceedings.

            8. The $100.00 fee for admission pro hac vice accompanies this motion.

            9. We hereby certify under penalties of perjury that the foregoing statements are true
               and correct.

                                                         PROPOSED ADMIT
MOVANT                                                   __________/s/__________
___________/s/________                                   Charles Scott Lent, Esquire
Jonathan Gleklen, Esquire                                (signed by Jonathan Gleklen with permission of Charles Scott Lent)
Signature                                                 Signature
Jonathan Gleklen - Bar No. 21350                           Charles Scott Lent
Printed name and bar number                               Printed name
Arnold & Porter Kaye Scholer LLP                           Arnold & Porter Kaye Scholer LLP
Office name                                               Office name

601 Massachusetts Ave., NW Washington, D.C. 20001-3743     250 West 55th St., New York, NY 10019
Address                                                   Address
202.942.5000                                               212.836.8000
Telephone number                                          Telephone number
202.942.5999                                               212.836.8689
Fax Number                                                Fax Number
jonathan.gleklen@arnoldporter.com                          scott.lent@arnoldporter.com
Email Address                                             Email Address




PHVMotion (12/2018)                                                                                      Page 2 of 2
